    Case 1:21-cr-00046-ERK Document 63 Filed 04/03/21 Page 1 of 6 PageID #: 1007


                Appeal to Pen International to Condemn My Repression in United States

                                         Kaveh L. Afrasiabi, Ph.D.


To: Pen International, 162 Abbey Street, London, SE1 2AN, United Kingdom
From: Kaveh L. Afrasiabi, Ph.D.
Re: My Endless Rights Abuse in US



       I am an American-Iranian political scientist and theologian and author of 20 books and

hundreds of articles in various international newspapers and academic journals. My writings have been

published by Harvard University Press, Cambridge University Press, Chicago University Press,

Wadsworth, Westview Books, Lexington Books, and Rowman & Littlefield, among others. My articles

have appeared in New York Times, Boston Globe, Washington Post, San Francisco Chronicle, UN

Chronicle, Harvard Theological Review, Harvard International Review, Columbia Journal of

International Affairs, London’s Guardian, Berlin’s Der Tagesspiegel, Middle East Journal, Brown’s

Journal of World Affairs, Global Dialogue, Mediterranean Affairs, etc. I have been a professor of

international relations for over two decades, at Boston University, Northeastern University, Tufts

University, Babson College, and Bentley University. I have done post-doctoral research at Harvard

University, UC Berkeley, and New York University in Binghamton, among others. Yet, despite my

academic and authorial credential, I am repeatedly subjected to gross human rights abuses in the United

States and have suffered head and bodily injuries as a result of vile police brutality. I write this letter to

appeal to Pen International to examine the facts and to denounce in the strongest language the

abhorrent abuses of my human rights in a country that professes to respect human rights and yet has an

atrocious record of thinly-veiled abuses of my human rights over the past 25 years. I have published a

book, Looking For Rights at Harvard, as well as a chronology of my rights abuses in the US (links

below). I am now in the process of completing a comprehensive report to UN Human Rights Council

regarding my rights abuses in US.
    Case 1:21-cr-00046-ERK Document 63 Filed 04/03/21 Page 2 of 6 PageID #: 1008


       To elaborate, for the fifth time in 25 years, I am subjected to a criminal proceeding based on

trumped-up charges. All the previous four occasions resulted in my favor and I was fully exonerated

each time without the imposition of any jail time, trial, and or probation. Yet, each time I had to endure

the pain and hardship of false arrest and wrongful imprisonment, as well as physical harm resulting in

my recurrent hospitalization. It is an absolute travesty of justice that despite the irrefutable evidence of

trumped-up charges and malicious prosecution aimed at silencing me, there has not been any

backlashes, legal or public, against my rights abusers. As a result, the vicious cycle of rights abuse has

been visited upon me with remarkable consistency every four or five years over the past quarter of

century, causing the deprivation of my liberty, public defamation, and considerable pain and suffering

for me and my family. Pen International has a moral and ethical duty to stand up for my rights and to

condemn the US police, Harvard University Police, and the various court cronies that have been

complicit in enforcing the unlawful abuses of my human rights in violation of the UN Charter and the

Declaration of Human Rights. The five episodes of my rights abuses are as follows:

1. False arrest and imprisonment by Harvard University Police in 1996.

       In retaliation for my public criticisms of a Harvard professor and complaint against him to a

professional association (over his retaliation against me after I engaged in an effort to lift the death

sentence on author Salman Rushdie, with the help of Mr. Mike Wallace of CBS’ “60 Minutes,”

recounted by Mr. Rushdie in his autobiography, Joseph Anton). , Harvard police subjected me to a

high-profile arrest by concocting death threat notes and a fictitious extortion story stemming from two

subordinates of that professor, who were quickly whisked out of US after being used as patsy against

me. All the charges were subsequently dropped and I proved my innocence in court and Harvard

refused to apologize for subjecting a former post-doctoral researcher to such an abhorrent rights abuse.

I then took Harvard to court in the federal court in Boston, that proved to be a travesty of justice as (a)

my own attorney betrayed me and walked out on me 48 hours prior to the trial and the judge refused to

postpone the trial to give me time to procure another attorney or to compel my attorney to live up to her
    Case 1:21-cr-00046-ERK Document 63 Filed 04/03/21 Page 3 of 6 PageID #: 1009


signed contract with me, (b) the judge initially allowed and then reversed himself on key handwriting

evidence that proved that a Harvard detective had concocted the death threat notes attributed to me. I

then appealed to the US Supreme Court, that denied my appeal in a close vote of 5 to 4 in 2002. I

appeal to Pen International to read my book, Looking For Rights At Harvard, which has blurbs by the

late historian Howard Zinn, the renowned US correspondent Mike Wallace, and M.I.T. linguist Noam

Chomsky, documenting this egregious violation of my human rights by the agents of a venerable

academic institution intoxicated by its absolutist power.

2. False arrest, imprisonment, and Physical Harm by Cambridge Police, 2010.

       Sadly, after Harvard my repression was doled out in the hands of Cambridge Police, in

Massachusetts, that subjected me to a false arrest, imprisonment and physical harm in 2010, by falsely

claiming that I had not paid a 1986 ticket and that there was a warrant for my arrest from Newton,

Massachusetts. Subsequently, a judge in Newton District Court dismissed these claims against me and

stated that the record showed I had paid that ticket back in 1986 and that there was never an arrest

warrant issued for me over it. Yet, maliciously the Cambridge police used that false pretext to cause

my arrest and incarceration and, worse, my serious head injury in the back of their patty wagon, when

they placed me alone with hands cuffed from behind and then slammed the brake after going full speed,

causing my body to fly into an iron bar that nearly broke my neck. The Cambridge newspaper,

Cambridge Chronicle, repeatedly wrote about the police brutality against me and I subsequently

received $25000.00 from the City of Cambridge that covered my medical expenses (excluding the

exorbitant fee for the ambulance that carried me from the police patty wagon to the hospital!).

3. False Arrest, Imprisonment by Cambridge Police, 2012-13

       Cambridge police retaliated against me and my public criticisms of their 2010 brutalization by

subjecting me to yet another episode of false arrest and imprisonment, this time using two patsy to cry

foul by falsely claiming that I had harassed them by sending them texts and making phone calls

“several times a day for several months.” Again, after much suffering and enduring the hardship of
    Case 1:21-cr-00046-ERK Document 63 Filed 04/03/21 Page 4 of 6 PageID #: 1010


arrest and imprisonment, all the charges against me were dropped and my accusers subsequently issued

a letter of apology to me as part of an out of court settlement in my federal law suit against them,

including Cambridge Police. It took five court orders to get the telephone records of my accusers that

showed not one single phone call and or text by me. Yet, despite the lack of any evidence, Cambridge

Police, in full cooperation by the Cambridge prosecutors and the judges, brought criminal charges

against me and arrested me at my home, without ever issuing any statement of regret after I was fully

exonerated of any wrongdoing. Such is the nature of rights abuse in Democratic United States that the

agents of law and order enjoy full immunity and can engage in horrendous human rights abuses with

impunity. To make matters worse, I subsequently found out from the Cambridge Police Records Office

that they had concocted several fictitious arrest records for me in order to smear me. After I

complained to the Cambridge Police, they corrected their “technical errors.”

4. False arrest, imprisonment, and head injury 2014.

       In late 2014, I spent 51 days in solitary confinement, accused of violating a gag order by a

Cambridge judge that was vacated by the justices of Massachusetts appeal court, who ordered me

released and stated in their opinion that I had simply exercised my freedom of speech and the gag order

was unconstitutional. This time my arrest stemmed from a dispute with a pro-ISIS Arab in Cambridge

area who owned a restaurant at which I had arranged a lecture by my friend, professor Noam Chomsky,

who has written an affidavit confirming the basic facts. Again, all the charges against me were dropped

and I was fully exonerated of any wrongdoing, but only after suffering the hardship of false

imprisonment and a head injury sustained while being transported to court from prison, requiring

months of medical treatment. I subsequently filed a law suit against the Commonwealth of

Massachusetts for the false arrest/imprisonment and the police brutality – that was dismissed because

of defendant’s immunity under the law. In other words, my rights abusers for the fourth time in so

many years were able to inflict serious harm to me, depriving me of my freedom and causing long-term

physical damage to me, with impunity.
    Case 1:21-cr-00046-ERK Document 63 Filed 04/03/21 Page 5 of 6 PageID #: 1011


5. False arrest, imprisonment and current house arrest, 2021

       Piling on top of the previous rights abuses, in January 2021, the outgoing rogue Trump

administration that made a mockery of US Constitution and international law orchestrated the fifth

episode of my wrongful arrest and imprisonment, accusing me of violating the Foreign Agent

Registration Act (FARA) and engaging in a conspiracy to violate FARA. Much like my false arrest by

Harvard police 25 years earlier, dozens of FBI agents stormed my home at 6 AM at gun point, in sharp

contrast to others accused of violating FARA, who received notices in mail. The criminal complaint

against me is full of fabricated evidence and distortions of facts, befitting a totalitarian system, and fails

to mention that my consulting role for the Mission of Iran to UN was permitted under UN guidelines

and I had been fully transparent about it by receiving checks from a UN bank account and depositing in

a New York bank account. The US media sheepishly echoed the Trump administration’s lies about me,

which form the latest criminal proceeding against me pending in a federal court in New York. I have

published a book, Agent of Peace, Response to US Complaint, that sets the record straight and debunks

the US government’s false claim that I wrote propaganda pieces for Iran. My record of extensive

publications, including books on the Iran nuclear accord, clearly show that I have never wavered from

standards as a social scientist and country expert, consistently committed to the cause of US-Iran peace

and dialogue and years of support for (US) prisoners in Iran. Despite my academic credential and life-

time commitment to peace and non-violence, I was arrested like a terrorist at gun point and subjected to

a vicious character assassination by the US prosecutors intent on imposing a long-term jail sentence on

me with the help of the fabricated evidence, in order to score against Iran.

       In conclusion, as a resident of US since the early 1970s, I am aghast by the endless repression

cited above and the failure of US Justice System to bring my rights abusers to justice. As Professor

Chomsky has stated, my repression “ranks high in the annals of savagery.” The current charges against

me are political in nature and represent an affront to UN and UN norms, as well as to any decent

human being who cares for truth and justice. Thus, in my retirement age, after suffering so many
    Case 1:21-cr-00046-ERK Document 63 Filed 04/03/21 Page 6 of 6 PageID #: 1012


episodes of third-world dictatorship style repressions in US above-mentioned, I now face the prospect

of spending the rest of my life in jail as a result of a bottomless pit of oppression.



Kaveh L. Afrasiabi, Ph.D.

www.kavehafrasiabi.com

P.O. Box 652, Watertown, MA, USA, 02472



https://www.scribd.com/document/492125380/Chronology?fbclid=IwAR3zbaN1EIA90weseM7niqqAc

clDHhVn2F3yYtBceMM8XoP3bq1EHd9T8Zw

https://www.amazon.com/Agent-Peace-Response-US-Complaint-

ebook/dp/B08Y84SNLV/ref=sr_1_1?crid=34KVWC7EJY6IU&dchild=1&keywords=kaveh+afrasiabi

&qid=1615273382&s=books&sprefix=kaveh+a%2Caps%2C285&sr=1-1

https://www.amazon.com/Looking-Rights-Harvard-Kaveh-

Afrasiabi/dp/1439268835/ref=sr_1_18?dchild=1&keywords=kaveh+afrasiabi&qid=1617452409&s=bo

oks&sr=1-18
